      Case 3:20-cv-01446 Document 1 Filed 12/23/20 Page 1 of 13 PageID 1




                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

                                           3:20-cv-01446
                         Civil Action No.________________________

GAROLD L. WOOD, individually, and on behalf of all others similarly situated,

       Plaintiff,

v.

CMRE FINANCIAL SERVICES,

      Defendant,
_____________________________________/


                               CLASS ACTION COMPLAINT

       NOW COMES GAROLD L. WOOD, individually, and on behalf of all others similarly

situated, by and through his undersigned counsel, complaining of Defendant CMRE FINANCIAL

SERVICES, as follows:

                                 NATURE OF THE ACTION

       1.      Plaintiff brings this action seeking redress for Defendant’s violations of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., the Florida Consumer

Collection Practices Act (“CCPA”), Fla. Stat. §559.55 et. seq., and the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227 et. seq.

       2.      “The primary purpose of the TCPA was to protect individuals from the harassment,

invasion of privacy, inconvenience, nuisance, and other harms associated with unsolicited,

automated calls.” Parchman v. SLM Corp., 896 F.3d 728, 738-39 (6th Cir. 2018) citing Telephone

Consumer Protection Act of 1991, Pub. L. No. 102-243, § 2, 105 Stat. 2394 (1991).




                                                1
       Case 3:20-cv-01446 Document 1 Filed 12/23/20 Page 2 of 13 PageID 2




       3.      As the Supreme Court recently observed, “Americans passionately disagree about

many things. But they are largely united in their disdain for robocalls.” Barr v. Am. Ass’n of

Political Consultants, 140 S. Ct. 2335, 2343 (2020).

                                 JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       5.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. §1367.

       6.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                             PARTIES

       7.      GAROLD L. WOOD (“Plaintiff”) is a natural person, over 18-years-of-age, who at

all times relevant resided in Jacksonville, Florida.

       8.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       9.      Plaintiff is a “person” as defined by 47 US.C. § 153(39).

       10.     Plaintiff is a “consumer” as defined by Fla. Stat. § 559.55(8).

       11.     CMRE FINANCIAL SERVICES (“Defendant”) maintains its principal place of

business at 3075 East Imperial Highway, #200, Brea, California 92821.

       12.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because (1) the

principal purpose of ’s business is the collection of debt and (2) it regularly collects or attempts to

collect debts owed or due or asserted to be owed or due another.

       13.      Defendant is a “person” as defined by 47 U.S.C. 153(39).

       14.      Defendant is a “debt collector” as defined by Fla. Stat. § 559.55(7).

                                   FACTUAL ALLEGATIONS

       15.     At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the cellular telephone number ending in 9786.

                                                  2
       Case 3:20-cv-01446 Document 1 Filed 12/23/20 Page 3 of 13 PageID 3




       16.       At all times relevant, Plaintiff’s number ending in 9786 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       17.       At all times relevant, Plaintiff was financially responsible for his cellular telephone

equipment and services.

       18.       On or around November 2019, Plaintiff incurred a medical debt from a hospital

stay (“subject debt”).

       19.       The subject debt is a debt as defined by 15 U.S.C. § 1692a(5) as it stemmed from a

hospital stay.

       20.       The subject debt is a “consumer debt” as defined by Fla. Stat. § 559.55(6).

       21.       Unfortunately, due to unforeseen financial difficulties, Plaintiff was unable to pay

the subject debt and it was turned over for collection.

       22.       On or around late December of 2019, Plaintiff started receiving calls from

Defendant in an attempt to collect on the subject debt.

       23.       During one of the first phones call in December 2019, Plaintiff requested that

Defendant stop calling regarding the subject debt.

       24.       Unfortunately, Defendant continued to place phone calls to Plaintiff.

       25.       When Plaintiff would answer subsequent collection calls, he would hear an

automated message stating “Is this Garold? If this is Garold, please call us back at 800-783-9118.”

       26.       On at least ten separate occasions, Plaintiff has spoken with Defendant and

requested that they stop calling him.

       27.       In the calls that Plaintiff did not answer, Defendant would leave prerecorded

voicemails on Plaintiff’s cellular telephone.




                                                   3
        Case 3:20-cv-01446 Document 1 Filed 12/23/20 Page 4 of 13 PageID 4




        28.    Despite Plaintiff’s requests that the collection calls cease, Defendant continued its

collection calls, including pre-recorded calls from the phone number, including but not limited to,

(904) 289-4526.

        29.    On some days, Plaintiff has received between four (4) to five (5) unwanted and

unconsented to collection phone calls in one day.

        30.    Upon information and belief, Defendant has placed no less than 100 phone calls to

Plaintiff since he requested that the phone calls cease.

        31.    Further frustrating Plaintiff is that at no point has Plaintiff received any written

communication from Defendant regarding the subject debt.

        32.    Despite Plaintiff’s request that Defendant cease its harassing collection efforts,

Defendant continues to employ abusive collection practices in an effort to collect the subject debt,

including the use of harassing phone calls.

                                            DAMAGES

        33.    Defendant’s harassing phone calls have severely disrupted Plaintiff’s everyday life

and overall well-being.

        34.    Defendant’s incessant collection calls have invaded Plaintiff’s privacy and have

caused Plaintiff actual harm, including but not limited to, aggravation that accompanies unsolicited

robocalls, increased risk of personal injury resulting from the distraction caused by the robocalls,

wear and tear to Plaintiff’s cellular phone, loss of battery charge, loss of concentration, mental

anguish, nuisance, the per-kilowatt electricity costs required to recharge Plaintiff’s cellular

telephone as a result of increased usage of Plaintiff’s telephone services, and wasting Plaintiff’s

time.




                                                  4
       Case 3:20-cv-01446 Document 1 Filed 12/23/20 Page 5 of 13 PageID 5




       35.     Moreover, each time Defendant placed a telephone call to Plaintiff, Defendant

occupied Plaintiff’s cellular telephone such that Plaintiff was unable to receive other phone calls

or otherwise utilize his cellular telephone while his phone was ringing.

       36.     As a result of Defendant’s illegal collection practices Plaintiff was deprived of his

statutorily guaranteed FDCPA rights.

       37.     Plaintiff was deprived of material information regarding the subject debt which did

not allow him to make a full and complete assessment of Defendant’s collection activity.

       38.     Concerned with Defendant’s abusive debt collection practices, Plaintiff retained

counsel to file this action to compel Defendant to cease its abusive conduct.

                                    CLASS ALLEGATIONS

       39.     Paragraphs 15 through 38 of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

       40.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(2) and 23(b)(3)

individually, and on behalf of all others similarly situated (“Putative Class”) defined as follows:

                                           TCPA Class

       All persons throughout the United States (1) to whom Defendant placed, or caused
       to be placed, a call; (2) directed to a number assigned to a cellular telephone service;
       (3) using an artificial or prerecorded voice; (4) without his/her consent; (5) within
       the four years preceding the date of this complaint through the date of class
       certification.

       41.     The following individuals are excluded from the Putative Class: (1) any Judge or

Magistrate Judge presiding over this action and members of their families; (2) Defendant,

Defendant’s subsidiaries, parents, successors, predecessors, and any entity in which Defendant or

their parents have a controlling interest and their current or former employees, officers and

directors; (3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for


                                                  5
       Case 3:20-cv-01446 Document 1 Filed 12/23/20 Page 6 of 13 PageID 6




exclusion from the Putative Class; (5) the legal representatives, successors or assigns of any such

excluded persons; and (6) persons whose claims against Defendant have been fully and finally

adjudicated and/or released.

A.     Numerosity

       42.        Upon information and belief, the members of the Putative Class are so numerous

that joinder of them is impracticable.

       43.        The exact number of the members of the Putative Class is unknown to Plaintiff at

this time, and can only be determined through targeted discovery.

       44.        The members of the Putative Class are ascertainable because the Class is defined

by reference to objective criteria.

       45.        The members of the Putative Class are identifiable in that their names, addresses,

and telephone numbers can be identified in business records maintained by Defendant.

B.     Commonality and Predominance

       46.        There are many questions of law and fact common to the claims of Plaintiff and the

Putative Class.

       47.        Those questions predominate over any questions that may affect individual

members of the Putative Class.

C.     Typicality

       48.        Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

members of the Putative Class are entitled to damages as a result of Defendant’s conduct.

D.     Superiority and Manageability

       49.        This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.



                                                    6
         Case 3:20-cv-01446 Document 1 Filed 12/23/20 Page 7 of 13 PageID 7




         50.   The damages suffered by the individual members of the Putative Class will likely

be relatively small, especially given the burden and expense required for individual prosecution.

         51.   By contrast, a class action provides the benefits of single adjudication, economies

of scale, and comprehensive supervision by a single court.

         52.   Economies of effort, expense, and time will be fostered and uniformity of decisions

ensured.

E.       Adequate Representation

         53.   Plaintiff will adequately and fairly represent and protect the interests of the Putative

Class.

         54.   Plaintiff has no interests antagonistic to those of the Putative Class and Defendant

has no defenses unique to Plaintiff.

         55.   Plaintiff has retained competent and experienced counsel in consumer class action

litigation.

                                       CLAIMS FOR RELIEF

                                          COUNT I:
                Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)
                (On behalf of Plaintiff and the Members of the TCPA Class)

         56.   Paragraphs 15 through 38 of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

         57.   Defendant placed or caused to be placed at least 100 non-emergency calls,

including but not limited to the aforementioned collection calls, to Plaintiff’s cellular telephone

utilizing an automatic telephone dialing system (“ATDS”) or an artificial or prerecorded voice

without Plaintiff’s consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).




                                                  7
       Case 3:20-cv-01446 Document 1 Filed 12/23/20 Page 8 of 13 PageID 8




       58.     The TCPA defines ATDS as “equipment which has the capacity—(A) to store or

produce telephone numbers to be called, using a random or sequential number generator; and (B)

to dial such numbers.” 47 U.S.C. § 227(a)(1).

       59.     AS pled above, Defendant used a pre-recorded message that played during phone

calls that Plaintiff answered or upon the call reaching Plaintiff’s voicemail.

       60.     As defendant used an artificial or prerecorded voice, Defendant used an ATDS to

place calls to Plaintiff’s cellular phone number.

       61.     As pled above, Plaintiff revoked consent to be called on his cellular phone during

phone calls with Defendant.

       62.     As pled above, Plaintiff was harmed by Defendant’s incessant collection calls to

his cellular phone.

       63.     Upon information and belief, Defendant has no system in place to document and

archive whether it has consent to contact consumers on their cellular phones.

       64.     Upon information and belief, Defendant does not maintain adequate policies and

procedures that would enable it to effectively process and honor the requests of consumers that the

collection calls cease.

       65.     As a result of Defendant’s violations of 47 U.S.C. §227(b)(1)(A)(iii), Plaintiff is

entitled to receive $500.00 in damages for each violation.

       66.     As a result of Defendant’s knowing and willful violations of 47 U.S.C. §227

(b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each violation.

       WHEREFORE, Plaintiff GAROLD L. WOOD, on behalf of himself and the members of

the Putative Class, requests the following relief:




                                                    8
        Case 3:20-cv-01446 Document 1 Filed 12/23/20 Page 9 of 13 PageID 9




        A.     an order granting certification of the proposed class, including the designation of

               Plaintiff as the named representative, and the appointment of the undersigned as

               Class Counsel;

        B.     an order finding that Defendant violated 47 U.S.C. § 227 (b)(1)(A)(iii);

        C.     an order enjoining Defendant from placing further violating calls to consumers;

        D.     an award of $500.00 in damages to Plaintiff and the members of the Putative Class

               for each such violation;

        E.     an award of treble damages up to $1,500.00 to Plaintiff and the members of the

               Putative Class for each such violation; and

        F.     an award of such other relief as this Court deems just and proper.


                                           COUNT II:
                 Fair Debt Collection Practices Act (15 U.S.C. §1692 et seq.)
                                 (On behalf of Plaintiff only)
        67.    Paragraphs 15 through 38 of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

        a. Violations of FDCPA § 1692c

        68.    Pursuant to § 1692c(a)(1) of the FDCPA, a debt collector is prohibited from

contacting a consumer “at any unusual time or place or a time or place known or which should be

known to be inconvenient to the consumer…” 15 U.S.C. §1692c(a)(1).

        69.    As set forth above, Plaintiff requested that Defendant cease its collection calls to

his cellular phone.

        70.    Despite being notified that its collection calls were unwanted, Defendant made the

conscious decision to continue its harassing phone calls, which were clearly inconvenient to

Plaintiff.


                                                9
      Case 3:20-cv-01446 Document 1 Filed 12/23/20 Page 10 of 13 PageID 10




       71.      Defendant violated § 1692c(a)(1) by placing at least 100 collection calls to

Plaintiff’s cellular phone number at a time Defendant knew to be inconvenient for Plaintiff.

       72.      In other words, since Plaintiff did not want any calls from Defendant, any call

placed after the cease request was known by Defendant to be an inconvenient time for Plaintiff.

             a. Violations of FDCPA §1692d

       73.      Paragraphs 15 through 37 of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

       74.      Pursuant to § 1692d of the FDCPA, a debt collector is prohibited from engaging

“in any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.”

       75.      Section 1692d(5) further prohibits “causing a telephone to ring or engaging any

person in telephone conversation repeatedly or continuously with intent to annoy, abuse, or harass

any person at the called number.”

       76.      Defendant violated §§ 1692d and d(5) when it placed at least 100 collection calls

after Plaintiff requested that the phone calls cease in an attempt to collect the subject debt.

       77.      Defendant’s behavior of systematically calling Plaintiff’s cellular phone number in

an attempt to collect the subject debt was harassing and abusive.

       78.      The fact that Defendant knowingly placed calls to Plaintiff after Plaintiff made

requests that the calls cease is illustrative of Defendant’s intent to harass and annoy Plaintiff.

                b. Violations of FDCPA § 1692g

       79.      Pursuant to § 1692g of the FDCPA, a debt collector must send the consumer a 30-

day validation notice informing the consumer of the right to dispute the validity of the debt within

five days of the initial communication with the consumer.



                                                  10
     Case 3:20-cv-01446 Document 1 Filed 12/23/20 Page 11 of 13 PageID 11




       80.      Defendant violated § 1692g by failing to send Plaintiff the 30-day validation notice

within five days of Defendant’s first communication with Plaintiff in December 2019.

       WHEREFORE, Plaintiff, GAROLD L. WOOD, requests that this Honorable Court enter

judgment in his favor as follows:

       a.       Declaring that the practices complained of herein are unlawful and violate the Fair

                Debt Collection Practices Act;

       b.       Awarding Plaintiff statutory and actual damages, in an amount to be determined at

                trial, for the underlying Fair Debt Collection Practices Act violations;

       c.       Awarding Plaintiff his costs and reasonable attorney’s fees pursuant to 15 U.S.C.

                §1692k; and

       d.       Awarding any other relief as this Honorable Court deems just and appropriate.

                                            COUNT III
             Florida Consumer Collection Practices Act (Fla. Stat. § 559.55 et seq.)
                               (On behalf of Plaintiff only)

       81.      Paragraphs 15 through 38 of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

                           a. Violation(s) of Fla. Stat. § 559.72(7)

       82.      Subsection 559.72(7) of the CCPA provides:

       In collecting consumer debts, no person shall:

                (7)    Willfully communicate with the debtor or any member of her or his
                       family with such frequency as can reasonably be expected to harass
                       the debtor or her or his family, or willfully engage in other conduct
                       which can reasonably be expected to abuse or harass the debtor or
                       any member of her or his family.


                Fla. Stat. § 559.72(7).



                                                 11
     Case 3:20-cv-01446 Document 1 Filed 12/23/20 Page 12 of 13 PageID 12




       83.     Defendant violated Fla. Stat. § 559.72(7) by continuously calling Plaintiff after

being asked to stop. See Waite v. Fin. Recovery Servs., Inc., 2010 U.S. Dist. LEXIS 133438, 2010

WL 5209350, at *3 (M.D. Fla. Dec. 16, 2010). (misconduct includes calling the plaintiff after

being asked to stop).

       84.     Plaintiff may enforce the provisions of Fla. Stat. § 559.72(7) pursuant to Fla. Stat.

§ 559.77(2) which provides:

       Any person who fails to comply with any provision of s. 559.72 is liable for actual
       damages and for additional statutory damages as the court may allow, but not
       exceeding $1,000, together with court costs and reasonable attorney’s fees incurred
       by the plaintiff.


       WHEREFORE, Plaintiff requests the following relief:

       a.      a finding that Defendant violated Fla. Stat. §§ 559.72(7);

       b.      an award of actual damages sustained by Plaintiff as a result of Defendant’s

               violation(s);

       c.      an award of additional statutory damages, as the Court may allow, but not

               exceeding $1,000.00;

       d.      an award of court costs and reasonable attorney’s fees incurred by Plaintiff; and

       e.      an award of such other relief as this Court deems just and proper.




                                                12
     Case 3:20-cv-01446 Document 1 Filed 12/23/20 Page 13 of 13 PageID 13




                               DEMAND FOR JURY TRIAL

      Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury.

Dated: December 23, 2020                         Respectfully submitted,

                                                 GAROLD L. WOOD

                                                 By: /s/ Alexander J. Taylor

                                                 Alexander J. Taylor, Esq.
                                                 Florida Bar No. 1013947
                                                 SULAIMAN LAW GROUP, LTD.
                                                 2500 South Highland Avenue
                                                 Suite 200
                                                 Lombard, Illinois 60148
                                                 +1 630-575-8181
                                                 ataylor@sulaimanlaw.com




                                               13
